PeaesoN, O. J.
The'question is, Was the action of the wrongful State government, and of the county authorities,, in respect to the manufacture of salt, and its distribution among the people during the war, in md of the rebellion. This matter is fully discussed in Leak v. Commissioners of Richmond Co., ante 132, and the Court does not feel called on by any view of the question presented on the argument, to discuss it a second time. The full and learned argument of' Mr. Bynum established the position that salt, except under special circumstances, is not contraband of war, and may, according to the law of nations, be furnished by citizens of a neutral nation to a belligerent, in the ordinary way of commerce. This position is not in point, and does not hit our case, — that of citizens owing allegiance to the government, aiding a rebellion. It is conceded in the authorities cited by Mr. Bynum, that in case of a blockade, — an attempt to introduce salt or other provisions, violates the law of nations, and the articles are lawful prizes; for the reason, that by the-, blockade, it is proclaimed to the world that starvation is resorted to as one of the means of compelling peace, and this-being recognised by the law of nations as a means that a-belligerent may resort to, any one venturing to run the blockade, does so at his peril. This doctrine is in point.
It was forcibly said by Mr. Bragg : “ The late war was-conducted on a scale of magnificent proportions. The whole South was in a state of siege — a blockade and military possession of ports, on the east-and south ! arms, on the north and west!”
So, of course, the manufacture and distribution of salt by the wrongful authorities in possession of the State govern*522ment, and tlie wrongful county authorities, was in contravention of the avowed policy of the government of the United States, and in aid of the rebellion, as tending to protract the struggle.
The position, that the action of the Justices in 1867, and the partial payments made to the plaintiff, ratified or confirmed the original transaction, is not tenable. An illegal act cannot he ratified or confirmed. The attempt to do so is itself ■illegal, and it may he a question whether the plaintiff and the Justices are not hable to a claim on the part of the county for the amount of county funds thus received without lawful authority, the payment by a county, city or town -of any debt contracted directly or indirectly in aid of the rebellion, being forbidden by law.
There is error.
Per Curiam. Yenire ele novo.